Title: From George Washington to Edmund Randolph, 6 October 1794
From: Washington, George
To: Randolph, Edmund


        
          (Private)
          Dear Sir,
          Carlisle [Pa.] Octr 6th 1794.
        
        Your private letter of the 3d instt; accompanying the public dispatches, was received yesterday; & I rejoice exceedingly that the apprehensions on acct of the yellow fever have vanished. It would have given great alarm to all those in this Camp who left families in the City, if Mrs Washington had retired from it; & on the other hand it would have been a source of continual uneasiness to me in my absence if she had remained there after the disorder had become decidedly contageous.
        It is but too evident, that there is a faction in the Army of the United States; at the head of which I believe it is as certain Genl W—— has placed himself, & is attempting the ruin of Genl Wayne; but it may happen in this, as it has on similar occasions that the attempt may recoil upon the authors.
        None of the letters which were addressed to me, & forwarded by the Express, were of a public nature.
        As I reached this place Saturday only, & have no very precise information from the Insurgent counties I cannot decide definitively at this moment whether I shall proceed into them with the Troops, or return in time for the meeting of Congress.
        As soon as I can ascertain the true state of the Troops & other matters at this place I intend to proceed to Williams port, & probably from thence to Fort Cumberland & Bedford; at one or other of which my ulterior resolution must be taken and in either case communications must be prepared for the meeting of Congress, although the different cases may require different modes

of address but that I may be ready for either I wd thank you (as soon after this letter gets to hand as you can make it convenient) for digesting the several heads wch you have already noted or wch may occur into distinct paragraphs & forward them to me, that if they are to go (from the Army) to Congress, I may have the whole in my possession, to consider arrange & forward with as little trouble & loss of time as may be. Pray ask Genl Knox if any thing has occurred to him which is not contained in your Memorandums.
        You may readily conceive that the bustle of a Camp where there are momentary interruptions is no fit place to digest a speech, or other com[municatio]ns that is to go to the world on the important Subjects wch will be to be laid before Congress at the opening of the Session which is approaching—In haste, I am Yours always
        
          G. Washington
        
      